Citation Nr: 1141231	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1943.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  In December 2010 and again in June 2011, the claim was remanded for additional evidentiary development.  That development has now been completed and appellate review may proceed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).

As a final introductory matter, the Board observes that the Veteran's most recent VA examination not only addressed the specific disability at issue but also considered whether any tinnitus had been caused or aggravated in service.  As such, it appears that a claim for service connection for tinnitus has been effectively raised by the record.  Indeed, this is precisely what the Veteran's representative argued in an October 2011 written statement.  As the issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not yet have jurisdiction over it.  Therefore, the Board refers that issue to the AOJ for appropriate action.  


FINDING OF FACT

The competent and credible evidence shows that the Veteran's bilateral hearing loss is etiologically related to acoustic trauma incurred during his period of active service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

"Service connection" essentially means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303 (2011). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  Lay statements by a Veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1110 (2011); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection may also be established for certain chronic diseases, including bilateral hearing loss and other organic diseases of the nervous system, which manifest to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding his alleged symptoms, including hearing problems, if the Board does not find the statements regarding those symptoms to be credible.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Board observes that an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).

As a final preliminary matter before addressing the facts of this case, the Board acknowledges that there is some uncertainty as to whether the Veteran's complete service treatment records have been obtained.  In November 2008, the RO directed the National Personnel Records Center (NPRC) to furnish the Veteran's complete service treatment records.  However, in a written response dated the following the month, the NPRC indicated that a portion of the requested service records could not be located and were presumed destroyed in a 1973 fire.  When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, the RO made several follow-up attempts to secure the Veteran's complete service records from a variety of sources, including from the Veteran himself.  Thereafter, the RO issued a April 2009 statement of the case indicating that it had obtained the Veteran's complete service treatment records.  Nevertheless, correspondence from the Veteran suggests that a portion of his service records might still be outstanding.  Even assuming this is the case, however, the Board considers further efforts to obtain any potentially missing service records to be unwarranted.  Indeed, to remand for such development in this case would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons that follow, the evidence already of record is sufficient to grant his claim for service connection. 

The Board now turns to the particular contentions underlying the Veteran's claim.  Throughout the pendency of this appeal, he has consistently alleged that his hearing loss had its onset during his period of active service in World War II.  Significantly, the Veteran concedes that he did not serve in combat and, thus, does not qualify for the combat presumption.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Nevertheless, he maintains that he was exposed to excessive noise from Thompson submachine guns, M-1 rifles, and other artillery, which were fired during basic training exercises in which hearing protection was not provided. 

The Board observes that the Veteran is competent to report a history of in-service noise exposure, which is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board finds the Veteran's account of such exposure, without ear protection, to be inherently plausible.  Indeed, it comports with the circumstances under which Army enlistees underwent basic training during the World War II era.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board accepts his contentions of in-service acoustic trauma.  This supports his contention of hearing loss emanating from service.  However, in order to establish service connection, there still must be evidence of a current disability and a demonstrable nexus between that disability and the in-service trauma.

The report of the Veteran's December 1942 pre-induction examination shows that he scored 15/15 bilaterally on a whisper voice test, which was considered normal.  The Board recognizes that this antiquated technique is no longer considered a reliable indicator of hearing loss.  Nevertheless, absent any evidence of a preexisting hearing disability, the Board presumes the Veteran to have been sound upon entry.  38 C.F.R. § 3.304 (b) (2011).  

The Veteran's subsequent service treatment records are negative for any complaints or clinical findings of hearing loss or related ear problems.  Similarly, his post-service records are silent for any such lay or clinical evidence for several decades after he left service.  Notwithstanding that lack of clinical evidence, the Veteran now maintains that he has suffered from hearing loss for many years, which has progressively worsened over time.  

His recent medical records confirm that he has been prescribed hearing aids and diagnosed with bilateral hearing loss that qualifies as disabling under VA standards.  38 C.F.R. § 3.385 (2011).  Those clinical findings, in tandem with the Veteran's account of in-service acoustic trauma and ensuing hearing problems, were previously found to constitute sufficient evidence to trigger the need for a VA etiological examination in support of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  Accordingly, the Board issued a December 2010 remand directing that such an examination be performed.  

In response to the Board's request, the Veteran was provided with a VA examination in January 2011.  At that time, he recounted his history of in-service acoustic trauma during basic training.  The Veteran denied any significant post-service occupational or recreational noise exposure.  Nor did he report any family history of deafness or other hearing problems.  In terms of his current symptoms, the Veteran reported that, while he experienced marked hearing loss bilaterally, his symptoms were most acute in his left ear.  He then complained that those symptoms interfered with his ability to understand conversations, particularly in the presence of background noise.

In addition to an interview of the Veteran, the January 2011 examination included a clinical evaluation, which consisted of pure tone audiological testing and speech recognition scores obtained using the Maryland CNC test.  After reviewing the results of those clinical tests and the other pertinent evidence of record, the VA examiner determined that the Veteran met the diagnostic criteria for bilateral hearing loss that was mild to severe in the right ear and moderately severe to severe in the left.  However, the examiner determined that she could not provide an opinion as to the etiology of the Veteran's current hearing loss without resorting to speculation.  As a basis for that determination, the VA examiner noted the dearth of hearing loss symptoms contained in the Veteran's service treatment records.  Significantly, however, that examiner's rationale made no reference to the Veteran's own account of in-service acoustic trauma.  Nor did she mention the Veteran's reports of progressively worsening hearing loss following his military discharge.  

The Board recognizes that a VA examiner's finding that an etiological opinion is impossible without resort to speculation constitutes a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Nevertheless, such a speculative finding must be supported by adequate rationale or have a basis that is otherwise apparent from the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Such was not the case here.  Indeed, in declining to consider the Veteran's lay assertions of an in-service injury and an ensuing continuity of symptomatology, the January 2011 examiner failed to provide a sufficient basis for her speculative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Consequently, the Board determined in its follow-up remand that the January 2011 examiner's findings were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  The Board then directed that an additional VA examination be administered in order to comply with the terms of its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the Board's request, a second VA examination was conducted in August 2011.  This time, the Veteran's reports of in-service noise exposure and ensuing hearing loss were not expressly transcribed.  However, the VA examiner indicated that she was familiar with his relevant in-service and post-service history, both from interviewing him personally and from reviewing his claims file.

As on the prior VA examination, clinical testing yielded findings that supported a diagnosis of bilateral hearing loss.  In contrast with her predecessor, however, the August 2011 examiner definitively determined that the Veteran's current hearing disorder had been caused by his military service.  In support of that determination, the examiner noted the Veteran's reports of in-service exposure to Thomson submachine gun fire.  However, she offered no other basis for her positive nexus opinion.

The Board is mindful of the sparse rationale underlying the August 2011 VA examiner's opinion.  But cf. Sklar v. Brown, 5 Vet. App. 140, 145 (1993) (noting that the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  Nevertheless, the Board considers that opinion to be probative as it was predicated on a review of the Veteran's entire claims file and reflected an understanding of his pertinent lay and clinical history.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that VA examiner's opinion constitutes the most recent opinion evidence of record and was undertaken directly to address the issue on appeal.  Further, there are no other contrary competent opinions of record.  In any event, as that VA examiner's ultimate findings were wholly favorable to the Veteran, he is not prejudiced by the Board's decision to afford that opinion great probative weight.

The Board considers the August 2011 VA examiner's opinion, in tandem with the other competent evidence of record, to be sufficient to establish a positive correlation between the Veteran's current hearing loss and his in-service noise exposure.  As discussed above, that August 2011 VA examiner effectively remedied the speculative findings of her predecessor by rendering a definitively positive nexus opinion, which the Board deems probative.  

Additionally, the Board considers it significant that the Veteran has provided a competent description of in-service acoustic trauma.  Layno, Charles, supra.  Moreover, that description is considered credible in the absence of any competent evidence to the contrary.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  

Similarly, the Veteran's account of hearing problems since discharge is considered competent as such symptoms are capable of lay observation.  Layno, Charles, supra.  In weighing the credibility of the Veteran's account, the Board is mindful that he did not obtain treatment for hearing loss for many years after leaving the military.  Nevertheless, in describing his symptoms as progressively worsening over time, the Board finds that the Veteran has effectively explained his delay in seeking professional help.  Indeed, that description, which is both facially plausible and consistent with the other evidence of record, suggests that his symptoms have varied over time and have only recently warranted clinical intervention.  Accordingly, the Board has no reason to question the veracity of the Veteran's account of hearing loss symptoms since service.  Caluza, supra.  This further weighs in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the Board finds that the Veteran's aforementioned lay statements, combined with the positive medical nexus opinion and the lack of any competent negative evidence, collectively support the award of service connection for hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


